Citation Nr: 0810468	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for gunshot wound, 
fracture, left distal fibula with skin graft, and fracture, 
left distal tibia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962 and from June 1963 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO denied the veteran's claim for 
service connection for a skin disorder and denied an 
increased rating for the veteran's service connected gunshot 
wound, fracture, left distal fibula with skin graft, and 
fracture, left distal tibia.

The matter was previously before the Board in January 2007, 
at which time the Board remanded the case to the Appeals 
Management Center (AMC) for further development, to include 
obtaining additional VA and private treatment records, if 
any, and to obtain VA examinations for the gunshot wound and 
skin disorder.

Upon completing the development required by the Board, in 
October 2007, the AMC granted service connection for the skin 
disability and assigned a noncompensable evaluation.  
Therefore, as service connection has been granted, the matter 
is not before the Board at this time.


FINDING OF FACT

The veteran's pain and swelling cause a marked limitation of 
range of motion of the left ankle.


CONCLUSION OF LAW

The criteria for a higher rating for gunshot wound, fracture, 
left distal fibula with skin graft, and fracture, left distal 
tibia, to 20 percent have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code (DC) 5262, 5270, 5271 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under DC 5262, impairment of the tibia and fibula, a 10 
percent evaluation is warranted when malunion of the tibia 
and fibula is accompanied by slight knee or ankle disability.  
A 20 percent evaluation is warranted when it is accompanied 
by moderate knee or ankle disability.  A 30 percent rating is 
warranted if there is marked knee or ankle disability, and 
when there is non union of the tibia and fibula, with loose 
motion, requiring brace, a 40 percent rating is provided.  38 
C.F.R.  § 4.71a, DC 5262.

DC 5270 provides for an increased rating when there is 
ankylosis of the ankle; however, the evidence shows that the 
veteran's ankle is not ankylosed.  38 C.F.R. 4.71a, DC 5270.

Under DC 5271, disability of the ankle manifested by limited 
motion, a 10 percent rating is warranted for "moderate" 
limitation of motion, and a 20 percent rating is warranted 
for "marked" limitation of motion.  38 C.F.R. 4.71a, DC 
5270.

The veteran underwent a VA exam in October 2003.  At that 
time, the veteran indicated symptoms of pain and swelling in 
the left lower extremity.  He denied weakness, stiffness, 
heat, redness or giving away.  He rated his pain at a 7 to 8 
and indicated that he has occasional flare-ups, which have no 
precipitating factors.  The pain is alleviated by taking 
aspirin or propping his leg up.  He is able to walk while 
experiencing a flare-up, but prefers to lie down.  His 
limitations include an inability to wear combat boots.  The 
examiner noted that there were no dislocations or 
subluxations.  Some swelling was noted in the left lower 
extremity, but no constitutional symptoms. 

The veteran reported missing work twice in the month prior to 
the exam due to pain.  The veteran's job is done seated, 
without a lot of standing or walking; however, the veteran 
has a hard time working with severe pain as it makes 
concentration difficult.  

The physical exam revealed a scar above the left lateral 
malleolus, measuring 7.5 x 3.5 cm.  The scar appeared well 
healed.  The scar was not painful.

The examiner noted that the veteran had normal range of 
motion of the ankle joint with normal flexion and extension 
and normal eversion and inversion without pain on 
manipulation.  The examiner noted no swelling or erythema of 
the ankle joint.

The x-rays from August 2003 showed that bony integrity was 
intact with no evidence of acute fracture, dislocation, 
erosions or destructive changes.  The examiner noted mild 
arthritic changes that affected the left ankle and knee.  

The examiner opined that the veteran's level of disability 
was low, and though the veteran experienced occasional bouts 
of pain, he should be reasonably functional with adequate 
pain management, providing evidence against this claim. 

At the VA exam conducted in January 2005, the examiner noted 
that the veteran needed no assistance for walking, and had no 
functional limitations on standing or walking.  Also noted 
was the scar, which was marked as painful.  The veteran 
continued to have severe flare-ups every 2 to 3 weeks, which 
could impair motion of functional movements.  The examiner 
noted that the impairments are moderate and require the 
veteran to rest or even leave work.  The leg has to be 
elevated.

The weight bearing joint, left ankle, is affected, and causes 
an antalgic gait.  The examiner indicated that there was also 
evidence of abnormal weight bearing and abnormal shoe wearing 
on the right outside edge of the heel.  It was also noted 
that joint motion was limited and the loss of motion was 
confirmed by swelling, muscle spasm, and satisfactory 
evidence of painful motion.  The examiner noted that there 
was no additional loss of motion with repetitive use.  No 
ankylosis was present, nor was the ankle shown to be 
unstable; however, the ankle showed signs of swelling. 

The examiner noted that the veteran's left knee showed 
moderate joint space narrowing and degenerative change 
involving all three compartments of the knee.  The tibia 
distal to the tibial plateau was normal as was the fibula.  
The ankle showed some earlier degenerative change.  In 
diagnosis, the examiner indicated that the veteran had a 
gunshot wound of the left ankle and degenerative joint 
disease of the left ankle.  The examiner indicated that the 
veteran's condition had a significant effect on his 
occupation, including increased tardiness.  Other effects 
include difficulty walking around at work when experiencing a 
flare up.

Finally, in March 2007, the veteran underwent his most recent 
VA exam.  The VA examiner indicated that the veteran had 
functional limitations on standing as well as on walking.  
The limitations indicate that the veteran can stand 3 to 8 
hours, with short rest periods, and that the veteran can walk 
more than .25 mile but less than 1 mile.  The examiner 
indicated that the left ankle exhibited stiffness and pain.  
No ankle instability or tendon abnormality was indicated.  
Upon range of motion testing, the examiner indicated that the 
veteran experienced pain upon testing. 

The examiner diagnosed the veteran with left lower leg 
gunshot wound with residual edema and indicated that the 
injury had significant effects on the veteran occupational 
activities, in the form of decreased mobility.  The injury 
moderately affects the veteran's ability to do chores, shop, 
exercise, participate in sports and recreation, and travel.  

The examiner opined that the veteran's diagnosis, edema, is 
most likely a result of the veteran's gunshot wound.  The 
examiner stated that the swelling and pain in the left ankle 
and leg are related to the gunshot wound and not systemic 
because systemic causes would affect both legs, which is not 
the case.  The examiner indicated that the veteran has an 
adherent skin graft to peroneal tendons of the left ankle, 
which limits the veteran's range of motion when there is 
increased swelling.  The veteran's swelling is unilateral and 
therefore most likely related to the trauma to the soft 
tissues from the gunshot wound and surgeries.  

The veteran submitted medical records from a private 
provider, dated April 2006.  In this medical record, the 
doctor indicated that the veteran had 3+ edema in the leg 
primarily from the area of the skin grafting down.  The skin 
graft is scarred over the peroneal muscles.  Also noted was 
increased pain in Tinel's along the peroneal nerves.  The 
doctor indicated that an increase in swelling causes a 
decrease in the range of motion.  The doctor indicated that 
other than anti-inflammatory medications and exercise 
programs, there was nothing else he could offer the veteran 
because of the skin loss and the way that the skin graft had 
healed.

The veteran also submitted VA outpatient treatment records 
from the Tennessee Valley Healthcare System.  In April 2004, 
the veteran indicated that the swelling in his ankle was 
persistent and that he had to leave work on three occasions 
because of it.  The exam showed nonpitting edema of the left 
ankle and foot and the gunshot wound was noted.

In April 2005, the VA treatment records indicated that the 
veteran's left lower extremity, distal leg but above the 
ankle laterally, showed a remnant of the ulcer scar from the 
gunshot wound and that there was moderate edema in the area 
of the ankle and distal tibial areal.  In July 2005, the 
veteran indicated chronic leg pain from the gunshot wound.  
In July 2006, the veteran had some chronic swelling in the 
left lower extremity, and had reduced range of motion of his 
ankle.  The range of motion worsens as the swelling 
increases.  Edema was noted in the left leg.

The veteran submitted a lay statement from his spouse.  She 
indicated that she and the veteran had been married 3 times 
since 1976.  She stated that the veteran had been complaining 
of left leg pain since their most recent remarriage in 
September 2004.  She indicated that the veteran has started 
limping more and has problems walking normally.

The veteran also submitted multiple statements addressing his 
gunshot wound and residuals.  In November 2007, the veteran 
indicated that the walking limitation of .25 to less than 1 
mile, noted by the March 2007 examiner, is only true when his 
ankle is not frozen or when there is no edema causing loss of 
range of motion.  He further indicated that when his ankle 
suffers edema, his leg can swell to the point of losing all 
movement of the ankle.  When this occurs, the veteran cannot 
walk normal and must turn his foot sideways to walk and 
hobble.  Movement is very slow.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran is 
competent to describe symptoms he experiences related to his 
gunshot wound and residuals.  

Based upon the foregoing, and giving the benefit of the doubt 
to the veteran, the Board finds that the evidence shows that 
the veteran's disability more closely approximates the 
criteria providing for a 20 percent disability under DC 5271, 
marked limitation of motion.  

Per the VA examiners, his symptoms have limited his ability 
to participate in basic functions, such as completing chores, 
going shopping, and participating in recreation and travel 
activities.  The condition has also impacted the veteran's 
employment, as the pain has caused him to miss days of work.  
More importantly, the March 2007 VA examiner characterized 
the impairments as significant and/or moderate, with the 
symptoms causing decreased mobility.

Most of the medical opinions, including the VA outpatient 
treatment records, private records, and the March 2007 VA 
exam indicate that the veteran suffers reduced range of 
motion due to edema.  The January 2005 VA exam indicates that 
the veteran has severe flare-ups every 2 to 3 weeks, which 
impairs functional movements.  The January 2005 examiner 
noted that the left ankle is affected, and the symptoms cause 
an antalgic gait.  It was also noted that joint motion was 
limited and the loss of motion was confirmed by swelling, 
muscle spasm, and satisfactory evidence of painful motion.  

It is important for the veteran to understand that not all 
medical evidence in this case supports his claim and some 
evidence in this case provides evidence against this claim.  
However, in addition to the criteria listed at DC 5262 and 
5271, the Board must also consider whether a higher 
disability rating is warranted based on functional loss due 
to pain or weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
also taken into consideration the veteran's multiple 
statements complaining of pain, swelling, loss of range of 
motion, and most recently in the March 2007 VA exam, 
stiffness.  The Board has also considered the fact that the 
veteran has had to miss days of work due to pain.  The VA 
exams support the findings of pain, which can reach 7 to 8 
during flare-ups.  Flare-ups occur every two to three weeks.  
The examiners noted that the veteran indicated pain upon 
range of motion testing and found functional loss of use.  
Based upon the veteran's subjective complaints of pain, 
swelling, and stiffness, and upon the medical evidence 
verifying the veteran's pain, swelling, stiffness, and 
functional loss of use, the Board finds that the DeLuca 
criteria further supports a disability rating of 20 percent. 

However, based upon the veteran's complaints and the medical 
evidence of record, the Board cannot find that the veteran is 
entitled to a rating greater than 20 percent.  Evaluation 
under DC 5262 is not warranted as the evidence does not show 
malunion of the tibia and fibula with marked knee or ankle 
disability.  Inasmuch as the veteran does not have ankylosis, 
evaluation under the provisions of Diagnostic Code 5270 is 
not warranted.  DC 5271 does not provide for a disability 
rating greater than 20 percent.  

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

It is important for the veteran to understand that he is 
already receiving a 20 percent evaluation for his left leg as 
the result of his varicose veins and may not receive two 
disability evaluations for the problem he is having with one 
disorder.  Based on the evidence the Board believes that the 
veteran can receive two twenty percent evaluations for his 
left lower extremity problem based on the problem with his 
varicose veins and with his ankle, but any more would clearly 
be pyramiding. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, which would take the veteran's case outside the 
norm, thus warranting an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA Vazquez-Flores duty to notify was satisfied by 
way of a letter sent to the veteran in October 2003 that 
informed the veteran that to substantiate an increased 
ratings claim, the veteran must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA outpatient treatment 
records.  The veteran submitted personal and lay statements, 
VA outpatient treatment records, and private treatment 
records.  The veteran was afforded VA medical examinations in 
March 2007, January 2005, and October 2003.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to an increased rating for gunshot wound, 
fracture, left distal fibula with skin graft, and fracture, 
left distal tibia, is granted at 20 percent disabling. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


